 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   AKANINYENE ETUK,                        Case No. CV 18-07350-ODW (RAO)
12                     Petitioner,
13         v.                                ORDER ACCEPTING REPORT
                                             AND RECOMMENDATION OF
14   LOS ANGELES COUNTY                      UNITED STATES MAGISTRATE
     SHERIFF OFFICE, et al.,                 JUDGE
15
                       Respondents.
16

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18
     other records and files herein, and the Magistrate Judge’s Report and
19
     Recommendation (“Report”). The time for filing objections to the Report has
20
     passed and no objections have been received. The Court hereby accepts and adopts
21
     the findings, conclusions, and recommendations of the Magistrate Judge.
22
           Accordingly, IT IS ORDERED that the Petition is DISMISSED without
23
     prejudice.
24

25
     DATED: __October 2, 2018             ___________________________________
26                                        OTIS D. WRIGHT II
                                          UNITED STATES DISTRICT JUDGE
27

28
